UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6098


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DAVID MURPHY, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.       Margaret B. Seymour, Chief
District Judge. (0:05-cr-01224-MBS-1; 0:10-cv-70174-MBS)


Submitted:   July 26, 2012                 Decided:   August 1, 2012


Before MOTZ, DAVIS, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David Murphy, Jr., Appellant Pro Se.    Robert Frank Daley, Jr.,
Jimmie Ewing, Robert Claude Jendron, Jr., Assistant United
States Attorneys, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              David      Murphy,       Jr.,   seeks          to    appeal       the    district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2012)     motion,       and   denying         his    Fed.      R.    Civ.    P.    59(e)

motion.       The orders are not appealable unless a circuit justice

or    judge    issues      a    certificate       of    appealability.                28   U.S.C.

§ 2253(c)(1)(B) (2006).             A certificate of appealability will not

issue     absent      “a       substantial    showing             of    the    denial      of    a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2006).                      When the

district court denies relief on the merits, a prisoner satisfies

this    standard      by    demonstrating         that       reasonable        jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see     Miller-El     v.   Cockrell,           537    U.S.    322,      336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                                   Slack,

529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Murphy has not made the requisite showing.                               Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                     We

dispense      with       oral     argument    because             the    facts       and    legal



                                              2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3